Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 comprises the phrase of “the first sensor and the second sensor are integrated into a same sensor” is indefinite, because it’s not clear for Examiner if the first and second sensors are only one sensor or are two different sensors interconnected to each other.
Claim 8 is indefinite. Claim 8 recites “one or more sensors” and “the one or more sensors are oriented at different azimuthal angles.” It is not clear using BRI  how one sensor can be oriented at two different azimuthal angles.
Claim 16 recites “wherein the first sensor data and the second sensor data is one of pressure probe parameters, nuclear magnetic resonance parameters, or rotary coring bit parameters”. It is not clear if the first and second sensors data correspond to the same value or different values  (i.e.  pressure probe parameters, nuclear magnetic resonance parameters, or rotary coring bit parameters).
In claim 20 is indefinite, because it’s not clear for Examiner if the phrase of “measuring point” is the same or different as the “stationary measurement locations”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 14 has fewer sensors than independent claim 1 and is not further limiting.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Huang (Pat.9927544), hereinafter Huang in view of Kurjian (Pat.6655458), hereinafter Kurjian.
Regarding Claim 1, Huang disclose an apparatus, comprising:
      a downhole tool assembly(Fig. 1B, # 128, 126), capable of supporting one or more tools, supplying power to the tools (Fig. 3, # 312, 314, Col. 3, lines 48-51, where the process may be performed utilizing specialized sensor tools, including sensors, logic, interconnects, power sources), and providing communications between the tools and surface equipment, wherein the downhole tool assembly is utilized within a borehole of a well system (Fig. 1A, # 70; Fig. 1B, # 100, 101, 180, 122, 102, 104 and 120, Col. 3, lines 11-13, where wireline communications and control module 70 may communicated information to the surface);
     a tool (300), mechanically, electrically, and communicatively coupled to the downhole tool assembly (Col. 5, lines 63-65, where sensor tool 300 may be integrated in a drill string, bottom hole assembly (BHA), logging tool, or other downhole system), wherein the tool includes a first sensor oriented at a first azimuthal angle (Figures 1B-3, Col. 6, lines 59- Col. 7, line 15 the sensors positioned as a pair are rotated, and the sensors 312 and 314 , and also configured to tilt  allowing the sensors 312 and 314 to be pointed in any x, y and z direction…relative angles of the sensor tool 300 as well as the sensors 312 and 314 may be determined. Positions may include x, y and z directions, azimuth and inclination values); (Fig.4A, component 1 and component 2, Col. 8, lines 17-32, where first sensor 404 and the second sensor 406 may be orthogonal sensors perpendicular to each other…the sensors 404 and 406 may be configured to rotate independently; and second sensor 406 may be configured to sense a second component 410 may represent a second axis of the wave front 402); and
       a tool (300), mechanically, electrically, and communicatively coupled to the first tool or to the downhole tool assembly, wherein the tool includes a second sensor and the second sensor is oriented at a second azimuthal angle (Figures 1B-3, Col. 6, lines 59- Col. 7, line 1566, the sensors positioned as a pair are rotated, and the sensors 312 and 314 ,and also configured to tilt allowing the sensors 312 and 314 to be pointed in any x, y and z direction…relative angles of the sensor tool 300, as well as the sensors 312 and 314 may be determined. Positions may include x, y and z directions, azimuth and inclination values);(Fig. 4A, Component 1 and component 2, Col. 8, lines 17-32, where first sensor 404 and the second  sensor 406 may be orthogonal sensors perpendicular to each other…the sensors 404 and 406 may be configured to rotate independently;  and second  sensor  406 may be configured to sense a second component 410 may represent a second axis of the wave front 402), and wherein the first sensor and the second sensor can measure one or more characteristics of a reservoir (Col. 4, lines 25-30, where properties measurements of or changes in pressure, depth, temperature composition, fluid flow rate fluid composition density porosity, position and displacement, depth and so forth).
Huang does not disclose the first tool including a first sensor and the second tool including a second sensor.
Kurjian disclose the first tool including a first sensor and the second tool including a second sensor (Fig.14, Col. 6, line 77-Col.7, line 6: an axially movable testing system (12a) is positioned on an upper portion (32a) (first tool), an axially movable testing system (12b) is positioned on a lower portion (32b) (second tool), and each testing system is provided with a probe (14)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide first tool including a first sensor and the second tool including a second sensor as taught by Kurjian into Huang in order to more accurately gathering the desired data for particular location of the formation.

Regarding Claim 2, Huang disclose the apparatus as recited in Claim 1, wherein the second azimuthal angle is offset from the first azimuthal angle by 90° (Fig. 3, Col.6, lines 56-63: rotating movement of the sensor tool (300) may be accomplished utilizing any number of hydraulic, electromagnetic, pneumatic, and mechanical linkages and drives; and the sensors 312 and 314 may be configured to rotate independently from each other regardless of the positioning of the sensor tool 300; and
col. 10, lines 10-12first sensor 404/312 and the second sensor 406/314 may be orthogonal sensors perpendicular to each other see Fig 4c and 4A, the angle between component 1 and 2 is 90 degree).
Regarding Claim 3, Huang disclose the apparatus as recited in Claim 1, wherein the first sensor and the second sensor are integrated into a same sensor, further comprising:
     a motorized sub (Fig. 1, # 65, Col. 2, lines 44-46, where sensor system 65 may be encompassed in a downhole tool or sub), coupled to the first tool and capable of orienting the first tool to the second azimuthal angle (Figures 1B-3, Col. 6, lines 59- Col. 7, line 15 the sensors positioned as a pair are rotated, and the sensors 312 and 314 , and also configured to tilt  allowing the sensors 312 and 314 to be pointed in any x, y and z direction…relative angles of the sensor tool 300 as well as the sensors 312 and 314 may be determined. Positions may include x, y and z directions, azimuth and inclination values).

Regarding Claim 4, Huang disclose the apparatus as recited in Claim 1, further comprising:
      additional tools, mechanically, electrically, and communicatively coupled to one of the downhole tool assembly, the first tool, or the second tool, wherein each coupled tool in the additional tools includes a tool sensor offset at a different azimuthal angle from the first azimuthal angle (Col. 5, lines 50-65: the sensor tool 300 may be integrated in a drill string, bottom hole assembly (BHA), logging tool, or other downhole system, and the sensor tool 300 includes the sensors (312, 314)).

Regarding Claim 5, Huang and Kurjian disclose the apparatus as recited in Claim 1, 
Huang does not disclose an orienting wheel system, coupled to the downhole tool assembly and capable of orienting the first sensor to a high side of the borehole.
Kurjian further disclose an orienting wheel system, coupled to the downhole tool assembly and capable of orienting the first sensor to a high side of the borehole (Col. 7, lines 4-6 and fig. 14, the testing systems (12a; 12b) are axially movable along their respective portion of an axial mechanism (180), i.e. orienting wheel system). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide wheel system in the downhole tool, as taught by Kurjian into Huang in order to direct/redirect the sensors orientation for taking the measurements in different orientation. For benefits of provide better picture/image of the formation.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Huang in view of Kurjian, as applied above and further in view of 
Ramakrishnan (Pat.5335542), hereinafter Ramakrishnan.
Regarding Claim 6, Huang and Kurjian disclose a downhole assembly, comprising:
    a directional tool, operable to indicate the orientation of the permeability tool (Figures 1B-3, Col. 6, lines 59- Col. 7, line 15: a sensor tool 300 configured to measure parameters of a formation, including sensors (312,314) configured to rotate independently from each other; and one or more devices for determining the exact position, location, and orientation of each component of the sensor too; 300).
Huang and Kurjian does not disclose a permeability tool, operable to obtain permeability parameters of a borehole of a well system.
Ramakrishnan disclose a permeability tool, operable to obtain permeability parameters of a borehole of a well system (Fig. 1-3, Col. 5, lines 36-39, where integrated imaging/permeability measurement tool(10)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide permeability tool, as taught by Ramakrishnan in the combination of Huang and Kurjian for benefit of better analyzing the formation in order to determine easier way to extract oil from the rock.

Regarding Claim 7, Huang and Kurjian disclose the downhole assembly as recited in Claim 6, but Huang does not disclose wherein the directional tool is capable of rotating the permeability tool to one or more azimuthal angles.
Further, Kurjian disclose the directional tool is capable of rotating the permeability tool to one or more azimuthal angles (Fig. 3, Col. 4, lines 18-30, Col. 6, lines 60-63: the sensors (312,314) may be configured to rotate independently from each other regardless of the positioning of the sensor tool (300); and one or more sensors or logging tools (e.g., probes, drill string measurement device, nuclear magnetic resonance imagers, etc.) may be integrated with or connected to a download equipment (126) and tool (128) communicating with a mobile computing system (124)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide the directional tool is capable of rotating the permeability tool, as taught by Kurjian into Huang in order to direct/redirect the tools orientation for taking the measurements in different orientation. For benefits of more persuasively take a desire measurements for specific direction in the formation.

Regarding Claim 8, Huang and Kurjian disclose the downhole assembly as recited in Claim 6.
 Further Huang disclose wherein the permeability tool utilizes one or more sensors, and the sensors are one of a pressure probe, a nuclear magnetic resonance sensor (Fig. 3, Col. 4, lines 18-30, Col. 6, lines 60-63: the sensors (312,314) may be configured to rotate independently from each other regardless of the positioning of the sensor tool (300); and one or more sensors or logging tools (e.g., probes, drill string measurement device, nuclear magnetic resonance imagers, etc.) may be integrated with or connected to a download equipment (126) and tool (128) communicating with a mobile computing system (124)), and a rotary coring bit (Fig. 1A, Col. 2, lines 16-18, where lower end of the drill string 20 is a drill bit 35).

Regarding Claim 9, Huang and Kurjian disclose the downhole assembly as recited in Claim 6, but do not disclose the permeability tool is operable to communicate the permeability parameters to a reservoir characteristic analyzer, and where the reservoir characteristic analyzer computes one or more reservoir characteristic parameters using the permeability parameters.
Ramakrishnan disclose permeability tool is operable to communicate the permeability parameters to a reservoir characteristic analyzer, and where the reservoir characteristic analyzer computes one or more reservoir characteristic parameters using the permeability parameters (Fig. 1, #5 data processor, #10, Abstract, where  electromagnetic measurement apparatus can be an imaging apparatus for helping set the tool in desired locations for permeability testing via fluid injection or withdrawal.  Based on the electromagnetic and hydraulic measurements, and a model which interrelates the measurements, determinations are made as to various characteristics of the formation, including effective permeabilities).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide permeability tool, as taught by Ramakrishnan in the combination of Huang and Kurjian for benefit of better analyzing the formation in order to determine easier way to extract oil from the rock.

Regarding Claim 10, Huang and Kurjian disclose the downhole assembly as recited in Claim 6, but Huang does not disclose the directional tool utilizes an orienting wheel system to orient the permeability tool to a high side of the borehole.
Kurjian disclose an orienting wheel system, coupled to the downhole tool assembly and capable of orienting the first sensor to a high side of the borehole (Col. 7, lines 4-6 and fig. 14, the testing systems (12a; 12b) are axially movable along their respective portion of an axial mechanism (180)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide wheel system in the downhole tool, as taught by Kurjian in the combination of Huang and Kurjian in order to direct/redirect the sensors orientation for taking the measurements in different orientation. For benefits of provide better picture/image of the formation.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over 
Huang (Pat.9927544), hereinafter Huang in view of Van der Zee at.al.,(US Pub.20140372095).
Regarding Claim 21, Huang disclose a system, comprising:
    a downhole tool, located in a borehole of a well system (Fig. 1B, # 128), capable of mechanically, electrically, and communicatively supporting a set of one or more sensors (Fig. 3 (312,314), Col. 5, lines 63-65, where sensor tool 300 may be integrated in a drill string, bottom hole assembly (BHA), logging tool, or other downhole system);
     a first sensor, in the set of one or more sensors, capable to collect first sensor data of a reservoir at a first sensor location (Col. 6, line 65 through Col.7, line 7, where the sensor tool 300 may include one or more devices (e.g. gyroscope, compass, accelerometers, electromagnetic field sensor, magnetic field sensor, etc.) for determining the exact position, location, and orientation of each component of the sensor tool 300. For example, the relative angles of the sensor tool 300 as well as the sensors 312 and 314 may be determined. Positions may include x, y, and z directions, azimuth and inclination values and other associated information); and
     a reservoir characteristic analyzer, capable of sending instructions and parameters to the downhole tool and the set of one or more sensors, receiving the first sensor data ( Col. 7, lines 5-14, where Positions may include x, y, and z directions, azimuth and inclination values and other associated information. In one embodiment, the sensors 312 and 314 may be connected to integrated logic on the sensor tool 300 for processing the data and other information. The position of the sensor tool 300 and the orientation of the sensors 312 and 314 may be utilized to reorient the sensors 312 and 314 in response to analyzing the incoming signal).
Huang does not disclose computing a permeability tensor, calculating a porosity anisotropy, scaling the permeability tensor, and generating a reservoir drainage parameter.
Van der Zee disclose analyzer computing a permeability tensor, calculating a porosity anisotropy, scaling the permeability tensor, and generating a reservoir drainage parameter (Figures 1,2 and 6, para [0040]-[0041] and [0052], where fracture porosity may be calculated based on aperture and fracture area estimated by a DFN model (44); and equivalent fracture permeability of a grid cell (42) is defined by calculating the full permeability tensor for each grid cell (42), from which principal flow directions and associated magnitudes can be calculated; and upscaling of fracture data is performed to complete the construction of the fluid flow model).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to computing a permeability tensor, calculating a porosity anisotropy, scaling the permeability tensor, as taught by Van der Zee into Huang for benefit of better analyzing the formation in order to determine easier way to extract oil from the rock.

Regarding Claim 22, Huang and Van der Zee disclose the system as recited in Claim 21.
Further, Huang disclose a controller, capable of receiving an output from the reservoir characteristic analyzer and directing operations of the well system (Col. 4, lines 59-61: rotational logic or instructions may be included in the sensors, a controller, or separate logic).

Regarding Claim 23, Huang and Van der Zee disclose the system as recited in Claim 21. 
Huang further disclose:
     a second sensor, in the set of one or more sensors, capable to collect second sensor data of the reservoir after the downhole tool has moved the second sensor to the first sensor location, and wherein the second sensor is orientated at an offset azimuthal angle to the first sensor, and the reservoir characteristic analyzer utilizes the second sensor data (Fig. 3, Col. 6, lines 56-63: a rotating movement of the sensor tool (300) may be accomplished utilizing any number of hydraulic, electromagnetic, pneumatic, and mechanical linkages and drives; and the sensors (312,314) may be configured to rotate independently from each other regardless of the positioning of the sensor tool (300)).

Regarding Claim 24, Huang and Van der Zee disclose the system as recited in Claim 21.
Further Huang disclose the downhole tool utilizes a powered sub to orient the first sensor to more than one azimuthal angle (Fig. 3, Col. 6, lines 56-63: a rotating movement of the sensor tool (300) may be accomplished utilizing any number of hydraulic, electromagnetic, pneumatic, and mechanical linkages and drives; and the sensors (312,314) may be configured to rotate independently from each other regardless of the positioning of the sensor tool (300)); (Figures 1B-3, Col. 6, lines 59- Col. 7, line 15, the sensors positioned as a pair are rotated, and the sensors 312 and 314 ,and also configured to tilt allowing the sensors 312 and 314 to be pointed in any x, y and z direction…relative angles of the sensor tool 300, as well as the sensors 312 and 314 may be determined. Positions may include x, y and z directions, azimuth and inclination values).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over 
Huang in view of Van der Zee, as applied to the Claim 21 and further in view of Kurjian. 
Regarding Claim 25, Huang and Van der Zee disclose the system as recited in Claim 21, but does not disclose the downhole tool utilizes an orientating wheel system to orient the first sensor toward a high side of the borehole. 
Kurjian disclose the downhole tool utilizes an orientating wheel system to orient the first sensor toward a high side of the borehole (12a; 12b) are axially movable along their respective portion of an axial mechanism (180)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide wheel system in the downhole tool, as taught by Kurjian into Huang in order to direct/redirect the sensors orientation for taking the measurements in different orientation. For benefits of provide better picture/image of the formation.

Allowable Subject Matter

Claims 11-13, 15, 17, 18 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 11, Wang (US Pub.2014/0368200) disclose a method to determine reservoir characteristic parameters, comprising:
    collecting imaging data utilizing an imaging resistivity sensor located within a borehole of a well system (para [0039], where a tool face sensor records the tool face angle as the tool body rotates and the modular resistivity sensor makes azimuthal measurements of formation resistivity); 
   determining a measuring point along the borehole utilizing the imaging data (para [0039], where resistivity measurements taken by the modular resistivity sensor may then be correlated with the tool face angle measurements to produce a resistivity image as a function of tool face and a function of wellbore depth); 
Huang disclose positioning a first sensor at a first orientation at the measuring point and collecting first sensor data (Figures 1B-3, Col. 3, line 31-col.7, line 65, the sensors 312 and 314, and also configured to tilt  allowing the sensors 312 and 314 to be pointed in any x, y and z direction…relative angles of the sensor tool 300 as well as the sensors 312 and 314 may be determined. Positions may include x, y and z directions, azimuth and inclination values);(Fig.4A, component 1 and component 2, Col. 8, lines 17-32, where first sensor 404 and the second sensor 406 may be orthogonal sensors perpendicular to each other);
      moving a second sensor at a second orientation to the measuring point and collecting second sensor data(Figures 1B-3, Col. 3, line 31-col.7, line 65, the sensors 312 and 314, and also configured to tilt  allowing the sensors 312 and 314 to be pointed in any x, y and z direction…relative angles of the sensor tool 300 as well as the sensors 312 and 314 may be determined. Positions may include x, y and z directions, azimuth and inclination values);(Fig.4A, component 1 and component 2, Col. 8, lines 17-32, where first sensor 404 and the second sensor 406 may be orthogonal sensors perpendicular to each other).
The closest Prior art of the records does not disclose or render obvious:
    “ computing a permeability tensor utilizing the first sensor data, the second sensor data, and the imaging data;
      calculating a porosity anisotropy utilizing the permeability tensor, the first sensor data, the second sensor data, and the imaging data; and scaling the permeability tensor utilizing the porosity anisotropy oriented to a maximum fracture porosity, wherein the permeability tensor, the porosity anisotropy, the imaging data, the first sensor data, and the second sensor data are the reservoir characteristic parameters.”

Claims 12-13, 15, 17, 18 and 19 are allowed due to their dependency on claim 11.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Yao at.al., (US Pub.2018/010095).
2. Li at.al., (Pat.6405136).
3. Grayson at.al., (US Pub.20080164063).
4. Conrad (Pat.9599737).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862